DETAILED ACTION
This is a Final office action on the merits in application number 16/991570. This action is in response to Applicant’s Amendments and Arguments dated 9/9/2022. Claims 2-3, 5-8, 10-11, 13-14, 16-19, 21-22, 24-25, 27-30 and 32-33 were amended and Claims 1, 12 and 23 were cancelled.  Claims 2-11, 13-22 and 24-33 are pending and have been examined on the merits.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding 35 USC 101:
Applicant asserts on page 17, bottom, of their Remarks dated 9/9/2022 that their disclosure is not abstract because Applicant’s fact pattern does not appear to be specifically listed in the examples listed under Certain Methods of Organizing Human Activity in the 2019 PEG. As discussed in MPEP 2106, matching specific fact patterns of examples and case law is not the correct way to determine if a claim contains or is directed to an abstract idea. As discussed in the 35 USC 101 rejection, infra, Examiner has further clarified the rejection to outline the specific requirements as listed in MPEP 2106 in the section order in which they appear.

Applicant asserts on page 19, top, of their Remarks dated 9/9/2022 that their disclosure is integrated into a practical application “since its stated purpose and effect are to "specify, view, and verify accounting allocations", which is an inherently practical application in itself”. As discussed in the 35 USC 101 rejection, infra, Applicant’s claims are abstract because they are directed toward inputting/sending/receiving/displaying data relating to allocating funds to particular accounts in an accounting system. Applicant’s stated intended use of “for specifying, viewing and verifying accounting allocations”, without more, does not integrate the abstract idea into a practical application. Applicant has not claimed any non-abstract technical details about how this process is performed nor claimed any details of special purpose hardware. Applicant describes general purpose computing equipment and describes transmitting and receiving signals and storing and displaying data. All of these functions are well known functions of computers. There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B (e.g. there is no combination of elements that provide an advance over any technological state of the art). Applicant is merely applying an abstract idea using general purpose computers.

Applicant asserts on page 19, bottom, that his claimed method reflects “"an improvement in the functioning of a computer, or an improvement to other technology or technical field" but Applicant does not appear to name a specific computer function that he improves nor does he assert a specific improvement to another technology nor does he assert a specific improvement to a technical field. Further, Applicant does not appear to name which of the three different arguments he is asserting. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicants arguments have been carefully considered but are not persuasive, the rejection is maintained.

Regarding 35 USC 102/103:
Applicant asserts on page 21 bottom and page 22, top, that the prior art cited by the office does not teach “receiving user input to activate a before/after comparison report function” or for “displaying a report comparing the status of at least one account before and after application of the at least one allocation”.  As discussed in the 35 USC 103 rejection, of the Office Action dated 3/9/2022, on pages 7-8, Wagner teaches a system that allows a user to manage the allocation of financial transactions into ledger accounts (see at least [0057]) and teaches a website user interface (see at least [0063]).   As discussed in the same Office Action on pages 11-12, Hollar teaches a similar accounting system in which a user can use a GUI (see at least [0094]) to specifically see and add reason codes to each accounting allocation (see at least [0207] and [0141]) and Hollar is also asserted to teach the ability of a user to see historical allocations (see at least [0293]).  As discussed in the same Office Action on page 12, Blank teaches a similar accounting system with allocation functionality that allows a user to specifically view a report with historical allocations, similar to those taught by Hollar, and also the historical reasons for those allocations (see at least ([0016], Fig 3, [0031] and [0034]). As discussed in the same Office Action on page 13, Hollar specifically teaches that a user can repeatedly perform what-if projections to see projected results of different accounting functions and then select the one they want (see at least [0198] “Before a billing schedule is actually booked, the user 106 has the ability to see what the financial results of booking the lease would be at 214.03. The internal rate of return ("IRR"), and book and tax classes are generated at 214.03 and are viewed at 214.04. … If the review is not satisfactory, the activation is cancelled at 214.16 and a billing schedule screen can be used to generate an acceptable billing schedule”). Hollar also teaches ([0292] “Asset-level processing results in more than simply the ability to manage data at the lowest logical level. Rather, by storing data at the lowest logical level, a user 106 is provided the ability to roll-up or roll-down the data hierarchy to process data at the level of abstraction that is relevant to the business objectives of the user” and [0293] “The benefits of "roll-up/roll-down" processing manifest itself in many ways… Tax jurisdictions, tax amounts, and tax exemptions can be viewed and calculated at the asset, address, or customer level … Historical information can be viewed at the asset, lease, account number, and customer level. "What-if" analyses can be performed to compare different customers so that unequal treatment can either be rationalized or eliminated. Taxes can be adjusted at a group level based on the charge group”).  Hollar teaches a user performing repeated what-if projections with an inherent comparison between the different possible allocations to find the best one. Hollar in combination with all the historical allocations and reasons for the allocations in a single report, as taught by Blank, teaches a report containing all the before and after comparisons for a particular account.

Applicant asserts on page 22, top, “booking a lease cannot be said to be equivalent to applying an accounting allocation”.  As discussed above, Hollar is asserted to teach an accounting system with allocation functionality (see at least [0207]) that allows a user to see repeated what-if accounting predictions before permanently entering one selection into the books (see at least [0198]). Hollar is also asserted to teach the ability of a user to see historical allocations (see at least [0293]).  Hollar is not asserted for the particular content of the allocations (Wagner is asserted for this) but is asserted for functionality that can be applied to supplement the accounting system taught by Wagner.

Applicant asserts on page 22 center “claim 3 specifically recites that the before/after comparison report function operates subsequently to applying at least one allocation to at least one account. In other words, the before/after comparison report function recited herein operates to provide backward-looking visibility into the status of the account before and after the allocation(s) was/were applied”.  Additionally, Applicant asserts on page 22, bottom to page 23, top, that Hollar “teaches away from the backward looking comparisons”. As discussed above, Hollar teaches the ability to see historical allocations (see at least [0293]) and to (presently) perform repeated what-if accounting predictions (see at least ([0198]). Hollar also teaches that there is a default selection (see at least [0194] and [0197] “The existence of at least one billing schedule 212 is a prerequisite for booking a lease”). Historical allocations inherently are in the past and therefore occur before present predictions are performed. Additionally, it is intuitive that the purpose of performing repeated what-if scenarios is to compare the newest run to the previous and default positions and the newest run is inherently subsequent to the previous ones thus Hollar specifically teaches “backward looking visibility”. 

Applicants arguments have been carefully considered but are not persuasive, the rejection is maintained.

Drawings
The objection relating to Applicant’s drawings is withdrawn in view of Applicant’s replacement drawings.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-11, 13-22 and 24-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Examiner is using the “step” annotation from the 2019 PEG for clarity.
Step 1: Independent Claim 3 and dependent Claims 2 and 4-11 claim a method (process). Independent Claim 14 and dependent Claims 13 and 15-22 claim a medium (manufacture). Independent Claim 25 and dependent Claims 24 and 26-33 claim a system (machine). 
Step 2A, prong 1:
Using Claim 3 as exemplary, Claim 3 recites (Currently amended). A 2computer-implemented method for specifying, viewing, and verifying 3accounting allocations, comprising: Case INTO20-2- at an input device, receiving user input specifying at least one allocation 5and transmitting a signal representing the specified at least one 6allocation to a hardware processor communicatively coupled to the 7input device; 8at the hardware processor communicatively coupled to the input device, 9receiving the signal from the input device representing the 10specified at least one allocation, and applying the specified at least 11one allocation to at least one account; 12at an electronic storage device communicatively coupled to the hardware 13processor, storing a record representing the application of the 14specified at least one allocation to the at least one account; 15at an output device communicatively coupled to the hardware processor, 16displaying output verifying the application of the at least one 17allocation to the at least one account; 18subsequently to applying the specified at least one allocation to at least 19one account, at the input device, receiving user input activating a 20before/after comparison report function; and 21responsive to receiving the user input activating the before/after 22comparison report function, displaying, at the output device, a 23report comparing the status of at least one account before and after 24application of the at least one allocation.
For clarity Examiner has bolded the non-abstract elements.  Claim 3 recites steps that, under their broadest reasonable interpretations and but for the recitations of computer elements, cover a Certain Method of Organizing Human Activity. Inputting/sending/receiving/displaying data relating to allocating funds to particular accounts in an accounting system is an abstract idea that is included in the category of Certain Methods of Organizing Human Activity specifically in the grouping of commercial or legal interactions. In fact, Applicant states in their Specification in [0045] that this invention is “implemented in an accounting software package”.  Independent Claims 14 and 25 recite a similar abstract idea that is included in the category of Certain Methods of Organizing Human Activity specifically in the grouping of commercial or legal interactions.
Dependent Claims 2, 13 and 24 further limit the abstract idea by specifying a justification for a particular allocation and contain the same abstract idea by virtue of their dependency on Claims 3, 14 and 25, respectively.  Dependent Claims 5, 6, 16, 17, 27 and 28 further limit user input and contains the same abstract idea by virtue of its dependency on Claims 3, 14 and 25, respectively. Dependent Claims 4, 7-9, 11, 15, 18-20, 22, 26, 29-31 and 33 further limit reference data and contains the same abstract idea by virtue of its dependency on Claims 3, 14 and 25, respectively. Dependent Claims 5, 10, 16, 21, 27 and 32 further limit output and contains the same abstract idea by virtue of its dependency on Claims 3, 14 and 25, respectively. 
Accordingly Claims 2-11, 13-22 and 24-33 recite an abstract idea.
Step 2A, prong 2:
The judicial exception is not integrated into a practical application. The only hardware that Applicant recites is an input device in Claims 2, 3, 5, 16-20, 24, 25, 27 and 31; a storage device in Claims 2, 3, 13, 14, 18-20, 24, 25 and 31; an output device in Claims 2, 3, 5, 13, 14, 16, 24, 25 and 27; a processor in Claims 3, 14, 25 and 32; and a medium in Claims 13-22. Applicant describes an input device in [0052] in the specification as “any element that receives input from user” with no specific technical detail.  Applicant describes a storage device in [0048] of the specification as general purpose computer memory with no specific technical detail, used for the well-known purpose for which it is intended - to store data. Applicant describes an output device in [0251] of the specification as “such as a screen speaker and/or the like” with no specific technical detail, used for the well-known purpose for which it is intended – to output information. Applicant describes a processor in [0060] of the specification as “a conventional microprocessor” with no specific technical detail, used for the well-known purpose for which it is intended – to process information. Applicant describes a medium in [0249] of the specification as “any type of disk” with no specific technical detail, used for the well-known purpose for which it is intended – to store information. 
Applicant teaches well known hardware used for the purposes for which they are intended.  Applicant does not claim or teach in his specification any special purpose hardware or improvements thereof.  All of the hardware recited in Applicant’s claims and specification is recited at a high level of generality and amount to no more than instructions to apply the exception using general purpose computer systems. The claimed invention does not improve the functioning of a computer or any other technology or technological field, the claimed invention does not apply the judicial exception to a particular (non-general purpose) machine, and the claimed invention does not effect a transformation or reduction of a particular article to a different state or thing.  
The claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 3 and similarly Claims 14 and 25 are therefore directed to an abstract idea. As discussed above, dependent Claims 2, 4-11, 13, 15-22, 24 and 26-33 recite the same abstract idea and do not recite any additional elements that would integrate the abstract idea into a practical application and are, thus, also directed to an abstract idea.  

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated previously with respect to the integration of the abstract idea into a practical application, the additional elements of a general purpose input device, storage device, output device, processor and medium taken individually and in combination, amount to no more than mere instructions to apply the exception using general purpose computer systems. As previously discussed, Claim 3 as a whole merely describes inputting/sending/receiving/displaying data relating to allocating funds to particular accounts in an accounting system, which is an abstract idea that is included in the category of Certain Methods of Organizing Human Activity specifically in the grouping of commercial or legal interactions. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Mere instructions to apply cannot provide an inventive concept. Similarly Claims 14 and 25  and dependent Claims2, 4-11, 13, 15-22, 24 and 26-33 recite the same abstract idea, do not recite any additional elements that would integrate the abstract idea into a practical application and, when taken as a whole generally apply the abstract idea of inputting/sending/receiving/displaying data relating to allocating funds to particular accounts in an accounting system, in a computer environment and do not contain an inventive concept. 

Claims 2-11, 13-22 and 24-33 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-11, 13-22 and 24-33  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2002/0087441 to Charles Arthur Wagner Jr. et. al (Wagner) in view of U.S. Patent Publication 2003/0139985 to Terri Hollar et. al. (Hollar) and further in view of U.S. Patent Publication 20130097066 to Brian Blank et. al. (Blank).

Regarding Claims 2, 13 and 24: (dependent claims)
Wagner in view of Hollar and Blank teaches all of the elements of Claims 3, 14 and 25. While Wagner teaches ([0008] “Each transaction may also contain individual "free form" notes detailing any company specific information. In accordance with these objectives it is also important to give the users "drill down" capability to view specific details around each transaction (e.g. merchant name, address, transaction details, merchant category code, date) as well as details surrounding the account (name, address, spending limits)” and [0092] “a note can be attached to each transaction” and Wagner teaches an embodiment allocating transactions by “merchant category” or “merchant name” (see at least [0059]), Wagner does not specifically teach: (Currently Amended) 11The method of claim 3, further comprising: 2at the input device, receiving user input specifying a justification for the 3least one allocation; 45Hollar teaches an accounting system with allocation functionality and reason codes for the allocations, Hollar teaches ([0207] “Charges can be reallocated amongst assets at 216.70, thus changing the allocations from the default values. … Invoice comments can be created at 216.68 to explain the nature of the manual charges, to explain changes from default practices, or for any other desirable reason” and [0141] “Reason codes help link operational events to the accounting treatment they receive. Reasons can be associated with charges, payments, and various decisions that a user 106 can implement using the system”). 

at the storage device, storing a representation of the specified justification; ([0237] “the user 106 saves the selection of reason codes so that the database changes can be committed at step 224.16”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that account notes and explanations  that justify accounting accounting actions such as allocation, as taught by Hollar, could be incorporated into the accounting system taught by Wagner due to the predictable improvement of better tracing ability and disclosure and the combination being able to be achieved by known methods with no change to each system’s respective function.

Wagner does not specifically teach: at the output device, providing access to a snapshot look-back function to 6provide views of previously specified justifications for allocations; 7at the input device, receiving user input activating the snapshot look-back function; andINTO20- 82 - responsive to receiving the user input activating the snapshot look-back 10function, displaying, at the output device, a report indicating at 11least one previously specified justification for at least one allocat12ion.  Blank teaches an accounting system that allocates collateral in financial accounts. Blank teaches: ([0016] “Allocation History Detail Screen that may be used in a graphical user interface” and [Fig. 3] “Allocation History Detail”) which displays historical allocations and “Reasons” for each historical allocation. Additionally, see ([0031] and [0034] “the report, either presented via the GUI or saved as a spreadsheet”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that a report displayed to a user such as the “Allocation History Detail” taught by Blank, using the allocation data taught by Wagner and the additional helpful information of the reasons for the allocations taught by Hollar, in the context of Wagner in view of Hollar, could display to a user all or recent past allocations to a certain account and the reasoning behind the allocations to predictably prevent allocation errors and provide some assurances to the user when performing a current allocation that it is “reasonable”. Examiner notes that this is the same motivation for the use of the chart taught by Blank.

1 Regarding Claims 3, 14 and 25: (independent claims)
 	Wagner teaches a system to manage the allocation of financial transactions into ledger accounts. Wagner teaches (Currently amended) A 2computer-implemented method for specifying, viewing, and verifying 3accounting allocations, comprising: Case INTO20-2- at an input device, receiving user input specifying at least one allocation 5and transmitting a signal representing the specified at least one 6allocation to a hardware processor communicatively coupled to the 7input device;  ([0057] “The web page 189 allows the user to define each and every general ledger accounting code that will be used in the allocation process” and [0063] “As with the other allocations, a GL Explorer window 282 is provided” and [0030] “A central processing unit (CPU)” and [0035] “an input/output interface”).

8at the hardware processor communicatively coupled to the input device, 9receiving the signal from the input device representing the 10specified at least one allocation, and applying the specified at least 11one allocation to at least one account; ([0030] “A central processing unit (CPU)” and [0061] “the user actuates the “allocate by account” link”…to thereby allocate in step 529 transactions by specific account numbers”).

12at an electronic storage device communicatively coupled to the hardware 13processor, storing a record representing the application of the 14specified at least one allocation to the at least one account; ([0031] “memory” and [0017] “The apparatus comprises a memory comprising a plurality of storage locations, each of which stores a corresponding one of the ledgers for its user” and [0076] “The result of this allocation will be stored in a transaction_journal table 18b2 (FIG. 5a)”).

15at an output device communicatively coupled to the hardware processor, 16displaying output verifying the application of the at least one 17allocation to the at least one account; ([0051] “Front end administration … generates the web pages used for policy creation/management”).

Wagner does not specifically teach: 18subsequently to applying the specified at least one allocation to at least 19one account, at the input device, receiving user input activating a 20before/after comparison report function; Hollar teaches this: ([0198] “Before a billing schedule is actually booked, the user 106 has the ability to see what the financial results of booking the lease would be at 214.03. The internal rate of return ("IRR"), and book and tax classes are generated at 214.03 and are viewed at 214.04. … If the review is not satisfactory, the activation is cancelled at 214.16 and a billing schedule screen can be used to generate an acceptable billing schedule” and see also [0292-293]). Examiner notes that Hollar teaches using repeated what if projections with an inherent comparision between the different possible allocations to find the best one. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the capability to preview the results of an accounting action, as taught by Hollar, would predictably improve the usability of the accounting system taught by Wagner, would predictably reduce erroneous input and the combination could be achieved by known methods with no change to each system’s respective functions.

While Hollar teaches [0074] “generate the appropriate reports 118” and [0399] “Information can be rolled-up into aggregate reports”), neither Wagner nor Hollar specifically teach and 21responsive to receiving the user input activating the before/after 22comparison report function, displaying, at the output device, a 23report comparing the status of at least one account before and after 24application of the at least one allocation. Blank teaches a report with historical allocations, similar to those taught by Hollar. (see at least [0016], Fig 3. , [0031] and [0034].  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that a report displayed to a user such as the “Allocation History Detail” taught by Blank, using the allocation data taught by Wagner and the additional helpful information of the reasons for the allocations taught by Hollar, in the context of Wagner in view of Hollar, could display to a user all or recent past allocations to a certain account and the reasoning behind the allocations to predictably prevent allocation errors and provide some assurances to the user when performing a current allocation that it is “reasonable”. Examiner notes that this is the same motivation for the use of the chart taught by Blank.

Regarding Claims 4, 15 and 26:
Wagner in view of Hollar and Blank teaches all of the elements of Claims 3, 14 and 25. Wagner does not specifically teach:  (Original) 1The method of claim 3, wherein the report depicts the effect of the at 2least one allocation on the at least one account.  Hollar teaches this: ([0198] “Before a billing schedule is actually booked, the user 106 has the ability to see what the financial results of booking the lease would be at 214.03. The internal rate of return ("IRR"), and book and tax classes are generated at 214.03 and are viewed at 214.04. … If the review is not satisfactory, the activation is cancelled at 214.16”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the capability to preview the results of an accounting action, as taught by Hollar, would predictably improve the usability of the accounting system taught by Wagner, would predictably reduce erroneous input and the combination could be achieved by known methods with no change to each system’s respective functions.

Regarding Claims 5, 16, and 27:
Wagner in view of Hollar and Blank teaches all of the elements of Claims 3, 14 and 25. Wagner does not specifically teach: (Currently Amended) The method of claim 3, further comprising: 2at the input device, receiving user input activating a historical allocation 3report function; and 4responsive to receiving the user input activating the historical allocation 5report function, displaying, at the output device, a report indicating INTO20- 83 -a history of a plurality of allocations for an account at different points in time.  Blank teaches this: ([0016] and Fig. 3] “Allocation History Detail”) which displays historical allocations. Additionally, see ([0031] and [0034]). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that a report displayed to a user such as the “Allocation History Detail” taught by Blank, using the allocation data taught by Wagner, could display to a user all or recent past allocations to a certain account to predictably prevent allocation errors and provide some assurances to the user when performing a current allocation that it is “reasonable”. Examiner notes that this is the same motivation for the use of the chart taught by Blank.


Regarding Claims 6, 17 and 28:
Wagner in view of Hollar and Blank teaches all of the elements of Claims 3, 14 and 25. Wagner also teaches: (Currently Amended) The method of claim 3, wherein receiving user input specifying at least 2one allocation comprises, for each allocation, performing at least one selected 3from the group consisting of: 4receiving user input specifying a source of the allocation; 5receiving user input specifying a basis of the allocation; and 6receiving user input specifying a target of the allocation. In view of Applicant’s specification at [0081] Examiner is interpreting receiving user input specifying a source of the allocation to mean amount of funds to be allocated, receiving user input specifying a basis of the allocation to mean a manner in which funds from the source are to be allocated (i.e. allocation plan) and receiving user input specifying a target of the allocation to mean destination accounts for the allocated funds. Wagner teaches this at ([0061] “To facilitate the construction or editing of the "allocate by account policy" procedure, the user actuates the "allocate by account" link 212 (FIG. 11), whereby step 528 (FIG. 4b) displays a web page 229 as shown in FIG. 14. This web page 229 (FIG. 14) presents an "account" button 230, which the user may actuate in step 528 to thereby allocate in step 529 transactions by specific account numbers”).

1Regarding Claims 7, 18 and 29:
Wagner in view of Hollar and Blank teaches all of the elements of Claims 3, 14 and 25. Wagner in view of Hollar teaches: (Currently Amended) 1Regarding The method of claim 3, wherein: 2receiving user input specifying at least one allocation comprises, for each 3allocation, receiving user input specifying a rationale for the alloca4tion; and 5storing a record representing the application of the specified at least one 6allocation to the at least one account comprises, for each allocation, 7storing the specified rationale for the allocation. Examiner is interpreting a rationale for the alloca4tion in view of Applicant’s specification at ([0117] “allocation information screen 2600 includes a rationale section, to allow user 100 to name the account allocation and to provide reasoning for how the allocation was set up”) to mean setting up the allocation rules and providing explanatory notes for later users of the rules. While Wagner teaches a user setting up allocation rules: The method of claim 1, wherein: receiving user input specifying at least one allocation comprises, for each allocation, … and storing a record representing the application of the specified at least one allocation to the at least one account comprises, for each allocation at ([0051] “a policy engine, which is a process used to build a set of allocation rules that will determine on a transaction by transaction basis the desired general ledger account code that is assigned to a particular transaction and serves to correlate a particular transaction to its corresponding account of the ledger”), Wagner does not specifically teach: receiving user input specifying a rationale for the allocation… storing the specified rationale for the allocation. Hollar teaches this: ([0207] “Charges can be reallocated amongst assets at 216.70, thus changing the allocations from the default values. … Invoice comments can be created at 216.68 to explain the nature of the manual charges, to explain changes from default practices, or for any other desirable reason” and [0141] “Reason codes help link operational events to the accounting treatment they receive. Reasons can be associated with charges, payments, and various decisions that a user 106 can implement using the system”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that account notes and explanations  that justify accounting actions such as allocation, as taught by Hollar, could be incorporated into the accounting system taught by Wagner due to the predictable improvement of better tracing ability and disclosure and the combination being able to be achieved by known methods with no change to each system’s respective function.

Regarding Claims 8, 9, 19, 20, 30 and 31:
Wagner in view of Hollar and Blank teaches all of the elements of Claims 3, 14 and 25. Wagner also teaches: 1 (Currently Amended) The method of claim 3, wherein: 2receiving user input specifying at least one allocation comprises receiving 3user input specifying an allocation group comprising a plurality of allocations; and INTO20- 84 -storing a record representing the application of the specified at least one allocation to the at least one account comprises storing a record 7representing the application of each allocation in the specified 8group to the at least one account.  (Original) 1The method of claim 8, further comprising, prior to receiving user in2put specifying at least one allocation: 3receiving user input defining the allocation group; and 4storing a record representing the application group, including a list of al5locations in the allocation group.  Examiner is interpreting an allocation group comprising a plurality of allocations in view of Applicant’s specification at [0182] to mean allocations that are made within a certain period of time in a certain order. Wagner teaches this at ([0067] “These web pages … allow end-users to define the allocation types in window 310 and priorities in window 312 … If multiple allocation types are utilized (i.e. Merchant Name and Hierarchy), then a priority needs to be defined. This is required because it is possible that one transaction could actually fall into both allocation types. In this case, the priority defines which allocation type to use. The "&gt;", "&lt;" buttons 314 (FIG. 12) are used to select the allocation type(s). The up, down buttons 316 are used to determine which allocation type has the highest priority”).

Regarding Claims 10, 21 and 32:
Wagner in view of Hollar and Blank teaches all of the elements of Claims 3, 14 and 25. Wagner also teaches: (Currently Amended) 1 1The method of claim 3, further comprising sending a notification to 2confirm successful application of the specified at least one allocation.  ([0073] “Once the above information and user selections are completed, a schedule query button 516 is actuated to cause the query to execute. … At this point, the end-user will receive an e-mail notifying it when the query (creating the download file) is completed”).

1Regarding Regarding Claims 11, 22, and 33:
Wagner in view of Hollar and Blank teaches all of the elements of Claims 3, 14 and 25. While Wagner teaches setting up allocation rules (see at least [0051] “a policy engine, which is a process used to build a set of allocation rules that will determine on a transaction by transaction basis the desired general ledger account code that is assigned to a particular transaction and serves to correlate a particular transaction to its corresponding account of the ledger”), Wagner does not specifically teach: (Currently Amended) The method of claim 3, wherein the specified allocation is automatical2ly generated. Hollar teaches: ([0072] “Accounting entries 101 relating to those leases 110 and assets 108 can be automatically generated by the system 100 and stored in booksets” and [0137] “Charge types are mapped to accounting event definitions at 200.30. This allows the system's 100 accounting engine to be automatically triggered by business events, even though the user 106 inputting the operational event or data, has no accounting expertise. Accounting event distinguish between different charge types”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the accounting system taught by Wagner could use the allocation rules to set up automatic processing of certain accounting events, as taught by Hollar with a predictable improvement in efficiency.

1
Relevant Prior Art Not Relied Upon

The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.

U.S. Patent Publication  2020/0098051 (Rajan et. al.) teaches a system with a  user interface to allocate funds using allocation rules manually or automatically and teaches allocation scenario planning (what-ifs). See especially ([0039, 0040, 0048, 0064 and 0138])

U.S. Patent Publication 2019/0147545 (Cerri et. al.) teaches a system that uses AI to examine historical allocations to determine allocation rules. See especially ([0060, 0070, 0073 and Claim 6]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687